EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements Nos. 333-163761 and 333-157524on Form S-8 ofESSA Bank & Trust 401(k) Plan of our report dated June 29, 2015, relating to our audit of the financial statements and supplemental schedule of the ESSA Bank & Trust 401(k) Plan, which appears in this Annual Report on Form 11-K of ESSA Bank & Trust 401(k) Planfor the year ended December 31, 2014. /s/ S. R. Snodgrass, P.C. Wexford, Pennsylvania June 29, 2015
